625 N.W.2d 384 (2001)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Russell ALLEN, Defendant-Appellant.
Docket No. 117139, COA No. 212699.
Supreme Court of Michigan.
May 1, 2001.
On order of the Court, the application for leave to appeal from the June 9, 2000 decision of the Court of Appeals is considered, and it is DENIED because we are not persuaded that the questions presented should be reviewed by this Court. The motion for the appointment of counsel is also considered, and it is DENIED as moot.
MARILYN J. KELLY, J., dissents and states as follows:
I would remand to the Court of Appeals for further consideration. The Court of Appeals found error in the admission of defendant's out of court statement about his dream but concluded it was harmless because it was not more probable than not that a different outcome would have resulted without the error, citing People v. Lukity, 460 Mich. 484, 495-496, 596 N.W.2d 607 (1999). The court did not consider the constitutional dimension of defendant's claim that he was denied a fair trial as a result of the admission of this evidence. On remand, the Court of Appeals should address that contention and, if there was any constitutional error, whether it was harmless beyond a reasonable doubt. Chapman v. California, 386 U.S. 18, 87 S. Ct. 824, 17 L. Ed. 2d 705 (1967); People v. Anderson (After Remand), 446 Mich. 392, 521 N.W.2d 538 (1994).